|N THE UN|TED STATES DlSTRlCT COURT
FOR THE M\DDLE DlSTRlCT OF PENNSYLVAN|A

RchARD coRBlN, z civil No. 3:17-¢\/-334
Petitioner § (Judge Mariani)
V.
J.BALTAZAR,
Respondent
MEMoRANDuM

Present|y pending before the Court is a petition for writ of habeas corpus pursuant to
28 U.S.C. § 2241 (Doc. 1), tiled by Petitioner Richard Corbin (“Corbin"), an inmate conhned
at the United States Penitentiary, Canaan, in Waymart, Pennsy|vania (“USP-Canaan").
Corbin contends that his due process rights were violated in the context of a prison
disciplinary hearing. For the reasons set forth below, the Court will deny the habeas
petition.
l. Background

On June 21, 2011, Corbin was sentenced in the United States District Court for the
Eastern District of Pennsy|vania to a total term of imprisonment of 107 years for conspiracy
to commit robbery, robbery, robbery with intent to distribute a controlled substance, and
using and carrying a firearm during a crime of violence. (Doc. 6-1, pp. 6-15, Pub|ic
information inmate Data). His projected release date is May 1, 2105, via good conduct time

release. (ld. at p. 6).

in the instant petition, Corbin challenges disciplinary proceedings that were held at
USP-Canaan in which he was found guilty of violating code 113, possession of any
narcotics, drugs, and related paraphernalia (Doc. 1). Corbin claims that his due process
rights were violated because the Discipline Hearing Offrcer (“DHO”) did not prove that
Corbin had knowledge of and control over the contraband found under his cellmate’s
mattress, and prison staff failed to send the contraband to a laboratory for confirmation
testing. (ld.). For reliefl Corbin seeks expungement of the incident report, reinstatement of
his restrictive privileges, reimbursement of his grade one pay from June 1, 2016 to the
present date, and removal from the inmate Financia| Responsibi|ity Program. (ld. at p. 8).
|i. Discussion

Respondent argues that the petition should be denied because Corbin was afforded
ali of his procedural rights, and “some evidence” supports the finding of the disciplinary
hearing officer regarding incident report number 2852842. (Doc. 6, pp.8-13).

On May 19, 2016, Corbin was charged in incident report number 2852842 with a
code 113 violation for possession of any narcotics, drugs, and related paraphernalia (Doc.
6-1, pp. 22-23, incident Report). The incident report describes the incident as follows:

On 5/19/16 at approximately 7:30 PM i was conducting a random ceii search

of inmate Corbin, Richard # 47549-066 in cell 132 of B-1. Whiie i was

conducting the search of inmate Corbin, Richard # 47549-066 cell l came

across two strips of paper that are commonly used with K2 spice. The items

were located under the mattress of inmate Hawkins, Darry| # 48271-066

wrapped in a seasoning packet. At this time l had the items sent to the

2

Lieutenant[’]s office for testing. i was notified by SlS Lieutenant W. Vizcaino,

that the small paper squares were tested with NlK tests A&U, which resulted

in positive results for Amphetamines.

(Doc. 6-1, p. 22).

On May 19, 2016, the investigating lieutenant gave Corbin advanced written notice
of the charge against him. (ld. at 1111 14-16). During the investigation, Corbin was advised
of his right to remain silent, and made the following statement, “That is not mine." (ld. at 1111
23, 24). Corbin did not request to call any witnesses. (ld. at 11 25). At the conclusion of the
investigation, the lieutenant determined that the charge of a code 113 violation was valid
and warranted, and he referred the incident report to the Unit Discipline Committee (“UDC”)
for further disposition (ld. at 1111 26, 27).

On May 20, 2016, Corbin appeared before the UDC. (ld. at 1111 17-21). Corbin
stated, “Whatever that was under his mattress is his." (ld. at 11 17). After the hearing, the
UDC referred the charge to the DHO due to the seriousness of the charge, and
recommended the loss of good time credits if Corbin was found guilty. (ld. at 1111 19, 20).

On May 20, 2016, a staff member provided Corbin with a copy of the “lnmate Rights
at Discipline Hearing” form and “Notice of Discipline Hearing before the Discipline Hearing
Officer (DHO)" form. (Doc. 6-1, pp. 25-27). Corbin did not sign for his copies of the forms.

(ld.). Corbin did not elect to have a staff representative, and did not elect to call any

witnesses at the hearing. (ld. at p. 25).

Prior to the hearing, the DHO returned the incident report to the correctional ocher to
be rewritten because the original was not signed and did not indicate whether the other
inmate involved was an occupant of the cell. (See Doc. 6-1, p. 35). On May 24, 2016, the
revised incident report was delivered to Corbin. (Doc. 6-1, p. 28). The investigating officer
advised Corbin of his right to remain silent, which Corbin verbally acknowledged (Doc. 6-1,
p. 29, 11 23). Corbin was again offered the opportunity to make a statement and he
responded, “[H]ow can these drugs found be mine if they were found under my cellies
mattress?” (ld. at11 24).

On May 25, 2016, Corbin again appeared before the UDC and made no comment
regarding the charge. (Doc. 6-1, p. 28,11 17). The UDC referred the incident report to the
DHO based on the severity of the offense, and recommended the loss of various privileges
(ld. at 1111 19, 20).

On May 20, 2016, a staff member again provided Corbin with a copy of the “lnmate
Rights at Discipline Hearing” form and “Notice of Discipline Hearing before the Discipline
Hearing Officer (DHO)” form. (Doc. 6-1, pp. 30-32). Corbin did not sign for his copies of the
forms. (ld.). Corbin was again advised of his rights and he requested a staff
representative, but did not request any witnesses. (ld. at p. 30).

On June 1, 2016, Corbin appeared for a hearing before DHO Marc A. Renda. (Doc.

6-1, pp. 33-37, DHO Report). During the June 1, 2016 DHO hearing, the DHO confirmed

that Corbin received advanced written notice of the charge on May 24, 2016, and that he
had been advised of his rights before the DHO on May 25, 2016. (ld. at p. 33). The DHO
again advised Corbin of his rights, and Corbin indicated that he understood them. (ld.).
Corbin waived his right to a staff representative and did not request to call any witnesses.
(ld.). Corbin made the following statement regarding the charge:

Me and my cellie have an understanding. if it’s in my iocker, it’s mine. if it’s

under my bed it’s mine. l don’t know nothing about it. He's in a wheelchair. l

don’t touch his stuff. He don’t touch my stuff.

(ld.).

Based on the evidence presented at the hearing, the DHO found that Corbin
committed the prohibited act as charged. (ld. at p. 16). The DHO relied on the
documentary evidence including the incident report and investigation, the May 19, 2016
memorandum from the SlS Lieutenant regarding positive test result of items confiscated
from Corbin’s cell, four photographs depicting two small strips of paper, and the NlK test Kit
A&U. (ld. at p. 34-36). The DHO afforded little weight to Corbin’s statement, finding that
“[a]li inmates are responsible for all property and contraband in their possession, dominion,
and that of which they exercise control.” (ld. at p. 36). The DHO found that the pieces of
paper were found in an area over which Corbin exercised daily accessibility. (ld.).

After consideration of the evidence, the DHO found that the greater weight of the

evidence supported a finding that Corbin committed the prohibited act of possession of any

narcotics, drugs, or related paraphernalia (ld.). As such, the DHO sanctioned him with
disallowance of 40 days of good conduct time, disciplinary segregation for 60 days, loss of
commissary, telephone, and TRUL|NCS privileges for one year, impound property for two
months (excluding religious and legal material), forfeiture of 50 days of non-vested good
conduct time, loss of visiting restriction for one year, and loss of visiting privileges for one
yearl (ld. at p. 36). Corbin was advised of his appeal rights at the conclusion of the
hearing. (ld. at p. 37).

Corbin’s sanctions included the loss of good conduct time, therefore he has identified
a liberty interest in this matter. Liberty interests protected by the Fifth Amendment may
arise either from the Due Process Clause itself or from statutory iaw. Torres v. Fauver, 292
F.3d 141 (3d Cir. 2002). lt is well-settled that “prison disciplinary proceedings are not part
of a criminal prosecution and the full panoply of rights due a defendant in such proceedings
does not apply.” Wolff v. McDonne/l, 418 U.S. 539, 556 (1974). Nevertheless, the
Supreme Court found that there can be a liberty interest at stake in disciplinary proceedings
in which an inmate loses good conduct time. /d.

in Wolff, the Supreme Court set forth the following minimum procedural due process
rights to be afforded to a prisoner accused of misconduct in prison which may result in the
loss of good time credit: (1) the right to appear before an impartial decision-making body;

(2) twenty-four hour advance written notice of the disciplinary charges; (3) an opportunity to

call witnesses and present documentary evidence in his defense when it is consistent with
institutional safety and correctional goals; (4) assistance from an inmate representative if
the charged inmate is illiterate or complex issues are involved; and (5) a written decision by
the fact finder of the evidence relied upon and the rationale behind the disciplinary action.
Wolff, 418 U.S. at 563-67. The Supreme Court has held that the standard of review with
regard to the sufficiency of the evidence is whether there is “any evidence in the record that
could support the conclusion reached by the disciplinary board." Superintendent v. Hi//, 472
U.S. 445, 455-56 (1985); see also Griffin v. Spratf, 969 F.2d 16, 19 (3d Cir. 1992). lf there
is “some evidence” to support the decision of the hearing examiner, the court must reject
any evidentiary challenges by the plaintiff. Hi//, 472 U.S. at 457.

The Bureau of Prisons’ inmate disciplinary procedures are codified at 28 C.F.R. §
541, et seq., and entitled: inmate Discipline and Special Housing Units. These procedures
are intended to meet or exceed the due process requirements prescribed by the Supreme
Court. See Von Kah/ v. Brennan, 855 F. Supp. 1413, 1418 (M.D. Pa. 1994). Pursuant to
these regulations, staff shall prepare an incident report when there is reasonable belief that
a violation of BOP regulations has been committed by an inmate and the staff considers
informal resolution of the incident inappropriate or unsuccessful. 28 C.F.R. § 541 .5. The
incident is then referred to the UDC for an initial hearing pursuant to § 541 .7. The UDC “will

ordinarily review the incident report within five work days after it is issued, not counting the

day it was issued, weekends, and holidays.” 28 C.F.R. § 541 .7(c). This period may be
extended if the incident is being investigated for possible criminal prosecution. 28 C.F.R. §
541 .4(c). if the UDC finds that a prisoner has committed a prohibited act, it may impose
minor sanctions 28 C.F.R. § 541 .7(f). if the alleged violation is serious and warrants
consideration for more than minor sanctions, or involves a prohibited act listed in the
greatest severity category, the UDC must refer the matter to a disciplinary hearing officer for
a hearing. 28 C.F.R. § 541 .7(a), (g). The inmate will receive written notice of the charge(s)
against him at least twenty-four hours before the DHO’s hearing, however the inmate may
waive this requirement 28 C.F.R. § 541 .8(c). The inmate is entitled to have a staff
representative, appear at the hearing, make a statement, present documentary evidence,
and present witnesses 28 C.F.R. §§ 541 .8(d), (e), (f). Following the hearing, the inmate
will receive a written copy of the DHO’s decision. 28 C.F.R. § 541 .8(h).

in the matter sub judice, it is clear that Corbin was afforded ali of the required
procedural rights set forth in Wolff. He received the amended incident report on May 24,
2016l Corbin was properly informed of his rights before the hearing, as weil as given the
opportunity to make his own statement, present documentary evidence, have a staff
representative, and to present witnesses on his behaif. Corbin declined a staff
representative, declined to call any witnesses and presented no evidence in support of his

position. At the conclusion of the hearing, Corbin received a written decision setting forth

the evidence relied upon by the DHO and the rationale behind the decision. Corbin was
also notified of his right to appeal.

Since Corbin was afforded all of his procedural rights, the only remaining issue is
whether there was “some evidence” to support the decision by the DHO. The record clearly
reveals the existence of some evidence to allow the DHO to conclude that Corbin was guilty
of the charge. The DHO relied on the incident report, the May 19,2016 memorandum from
the Lieutenant regarding positive test result of items confiscated from Corbin’s cell, four
photographs depicting two small strips of paper, and the NlK test Kit A&U. Based upon this
evidence as relied upon by the DHO, and without any contradictory evidence submitted by
Corbin, except a self-serving statement denying the charge, the Court finds that Corbin’s
due process rights were not violated by the determination of the DHO. (Doc. 6-1 at 9).

See, e.g., Denny v. Shu/tz, 708 F.3d 140, 145 (3d Cir. 2013) (finding that, under a theory of
constructive possession, courts have “uniformly held that the discovery of contraband in a
shared cell constitutes ‘some evidence' of possession sufficient to uphold a prison
disciplinary sanction against each inmate in the cell, including depriving that inmate of his or
her liberty interest in good time credits").

Finaliy, the court finds that all sanctions imposed by the DHO were within the limits
of 28 C.F.R. § 541, et seq. Corbin was found guilty of a 100-level, greatest severity level

prohibited act, Pursuant to 28 C.F.R. § 541 .3, the following are the sanctions available for

100-level offenses:

A.
B

w
'_\

§FZP*;QFWDO

Recommend parole date rescission or retardation

Forfeit and/or withhold earned statutory good time or non-vested good
conduct time (up to 100%) and/or terminate or disallow extra good time (an
extra good time or good conduct time sanction may not be suspended).
Disallow ordinarily between 50% and 75% (2741 days) of good conduct time
credit available for year (a good conduct time sanction may not be
suspended).

Disciplinary segregation (up to 12 months).

Make monetary restitution.

Monetary fine.

Loss of privileges (e.g., visiting, telephone, commissary, movies, recreation).
Change housing (quarters).

Remove from program and/or group activity.

Loss of job.

impound inmate’s personal property.

Contiscate contraband

Restrict to quarters

Extra duty.

28 C.F.R. § 541 .3 (Tabie 1). Thus, the sanctions imposed by the DHO were consistent with

the severity level of the prohibited act and within the maximum available to the DHO.

Accordingly, the petition will be denied as to incident report number 2852842.

l|l. Conclusion

Based on the foregoing, the petition for writ of habeas corpus will be denied. A

separate Order shall issue.

Date: April &jé 2019

 

R'obert D. Mariani
United States District Judge

10

